PER CURIAM.
The respondents below appeal from the trial court’s order granting summary judgment on the City of Coral Gables Police Department’s petition for - forfeiture of funds seized for alleged money laundering. We affirm.
In a comprehensive and well-reasoned ten-page order; the trial court addressed each of the respondents’ arguments and referred to the testimony of the petitioners and their own expert. The court properly determined that there was an absence of a genuine issue of material fact and that the City of Coral Gables was' entitled to judgment as a matter of law. Accordingly, the summary judgment is
AFFIRMED.